t c summary opinion united_states tax_court lori menefee petitioner v commissioner of internal revenue respondent docket no 25050-09s filed date lori menefee pro_se brandon s cline for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioner in which he determined a deficiency of dollar_figure for the issue for decision is whether petitioner had income as reported to the internal_revenue_service on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in alabama when she filed her petition petitioner’s mother was an educator who invested for retirement in a sec_403 employee annuity plan the b through the hartford board_of education the b was managed by ing life_insurance annuity group ing petitioner was listed as one of the beneficiaries of the b petitioner’ sec_1respondent also included unreported wage income of dollar_figure interest_income of dollar_figure and dividend income of dollar_figure in petitioner’s gross_income petitioner did not address these items of unreported income in her petition or at trial therefore the court deems these issues conceded see rule b 2petitioner was entitled to percent of the death_benefit payable from the b the names of the other beneficiaries are not part of the record mother died on date on date petitioner requested that her portion of the death_benefit dollar_figure be distributed to her on the request form petitioner checked the option to receive a cash withdrawal payable to her and mailed to her address she indicated on the form that she did not want any federal or state taxes withheld from the distribution ing issued petitioner a check on date on date petitioner cashed the check mailed to her from ing on date petitioner set up an individual_retirement_account ira with morgan stanley smith barney l l c smith barney into which she deposited dollar_figure of the distribution petitioner timely filed her federal_income_tax return but did not include the b distribution of dollar_figure in her gross_income respondent issued petitioner a notice_of_deficiency that includes the unreported b distribution in petitioner’s gross_income discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence that she satisfied the requirements of sec_7491 if an information_return such as a form 1099-r is the basis for the commissioner’s determination_of_a_deficiency sec_6201 may apply to shift the burden of production to the commissioner if in any court_proceeding the taxpayer asserts a reasonable dispute with respect to the income reported on the information_return and the taxpayer has fully cooperated with the commissioner see mcquatters v commissioner tcmemo_1998_ as discussed infra petitioner has failed to assert a reasonable dispute with respect to the income reported on the form 1099-r thus there is no burden shift under sec_6201 gross_income includes all income from whatever source derived sec_61 annuities are specifically included in gross_income sec_61 in general income is taxable in the year in which it is received see sec_451 congress has provided specialized rules in the employee plan area with respect to a qualified annuity_contract described in sec_403 the amount actually distributed to any distributee under such contract shall be taxable to the distributee in the year in which so distributed under sec_72 relating to annuities see sec_403 flush language the statute does not define distributee as used in sec_403 neither do the regulations the court has concluded that a distributee of a distribution under a plan ordinarily is the participant or beneficiary who under the plan is entitled to receive the distribution see 97_tc_51 estate of machat v commissioner tcmemo_1998_ smith v commissioner tcmemo_1996_292 petitioner was a beneficiary of and entitled to a distribution from the b therefore petitioner is a distributee of the b any transfer of the distribution to an eligible_retirement_plan made by the distributee within days of receipt of such amount shall not be includible in gross_income for the taxable_year in which paid see sec_403 sec_402 a taxpayer may also exclude the distribution from gross_income if a trustee- to-trustee transfer is effected sec_403 sec_402 petitioner requested that a check be sent to her from ing for the amount of the death_benefit to which she was entitled approximately days after receipt of the distribution petitioner deposited most of it with smith barney petitioner’s transfer falls outside the 60-day period allowed by the statute because petitioner requested that the check from ing be sent directly to her no amount of the distribution was a trustee-to- trustee transfer therefore the entire distribution is gross_income to petitioner for respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
